Citation Nr: 0003896	
Decision Date: 02/15/00    Archive Date: 02/23/00

DOCKET NO.  93-07 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran had active duty for training from October 1963 to 
April 1964.  He had additional periods of inactive duty 
training in connection with his enlistment in the South 
Carolina National Guard.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 30, 1991, rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claims for a rating higher than 20 percent for 
residuals of a fracture of the neck of the right femur with 
hip disability and denied a total rating for compensation 
purposes based on individual unemployability (TRIU).  The 
veteran appealed both denials to the Board, which on 
January 20, 1995, assigned a 30 percent rating for the femur 
fracture residuals and remanded the TRIU claim for further 
development and adjudication in light of the assignment of 
the increased rating.  The Board also asked the RO to 
consider the possibility that the issues of entitlement to 
service connection for a right knee disorder and a low back 
disorder were inextricably intertwined with the issue of 
entitlement to a TRIU.  See Harris v. Derwinski, 1 Vet. 
App. 180 (1991); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); 
Kellar v. Brown, 6 Vet. App. 157 (1994).  See also Parker v. 
Brown, 7 Vet. App. 116 (1994) (A claim is intertwined if the 
RO would have to reexamine the underlying merits of any 
denied claim which is pending on appeal before the Board).  

In a rating decision of April 13, 1995, the RO assigned an 
effective date of September 25, 1990, for the 30 percent 
rating for the femur fracture disability.  The RO also denied 
service connection for right knee and low back disabilities 
either directly or secondary to a service-connected 
disability, and confirmed and continued its prior denial of a 
TRIU.  The Board remanded the appeal again on January 22, 
1996, directing that the RO issue a statement of the case 
addressing the inextricably intertwined issues of entitlement 
to service connection for a low back disability and a right 
knee disability.  Nearly two years later, on December 17, 
1997, the RO issued a supplemental statement of the case 
addressing these matters.  

The Board remanded the case again on March 20, 1998, in order 
for the veteran to undergo a further VA orthopedic 
examination with respect to the right knee and low back 
disabilities.  On March 12, 1999, the Board granted service 
connection for degenerative changes of the right knee and for 
a lumbosacral spine disability consisting of a bulging disc 
at L4-5 and a herniated nucleus pulposus with severe facet 
osteoarthropathy at L5 - S1.  By the same decision, the Board 
remanded the TRIU issue for further adjudication in light of 
these additional service connection grants.  In April 1999 
the RO assigned a 10 percent rating for degenerative changes 
of the right knee and a 10 percent rating for the disability 
of the low back, both ratings effective September 25, 1990.  
The rating board confirmed its prior denial of a TRIU.  The 
case has been returned to the Board for further review on 
appeal.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a 
fracture of the right femoral neck with hip disability, rated 
30 percent disabling from September 25, 1990; for herniated 
nucleus pulposus and disc bulging at L5, with facet 
osteoarthropathy at L5 - S1, evaluated as 10 percent 
disabling since September 25, 1990; for degenerative changes 
in the right knee, evaluated as 10 percent disabling from 
September 25, 1990; and for scars of the forehead, right 
knee, right hip and thigh, rated noncompensably disabling 
since November 15, 1966; the combined rating for service-
connected disabilities has been 40 percent since 
September 25, 1990.  

2.  In August 1991 the veteran filed a claim for a TRIU.  

3.  The veteran does not have a combined service-connected 
disability rating of 70 percent or more or a single service-
connected disability ratable at 60 percent or more.  




CONCLUSION OF LAW

The veteran's claim for a TRIU is without legal merit.  
38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 4.16 (1998); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In November 1965 the veteran sustained multiple injuries in a 
motor vehicle accident while traveling to inactive duty 
training with the South Carolina National Guard.  A VA rating 
decision of February 1966 granted service connection for 
disabilities resulting from the injuries, including a 
fracture of the neck of the right femur, rated totally (100 
percent) disabling, hemarthrosis of the right knee, rated 
noncompensable, and lacerations of the forehead, rated 
noncompensable.  The rating for the right femur fracture 
residuals was reduced to 60 percent from May 1966 and to 
10 percent from September 1967.  

On February 4, 1991, the rating for the right femur fracture 
residuals was reviewed following receipt of a claim for 
increase and recent medical evidence, including a December 
1990 VA examination.  The 10 percent rating was raised to 
20 percent from February 25, 1990.  

A claim for a TRIU was received in August 1991, wherein the 
veteran reported that he had last worked full-time in 
February 1991.  He stated that he had had to quit his job as 
a general foreman because the pain in his leg rendered him 
unable to stand, walk or climb stairs and forced him to lose 
time from work.  

The veteran underwent a VA examination in February 1992 and 
described having had continuing pain in the right hip and 
back radiating to the right leg since the motor vehicle 
accident years earlier, which was followed by surgery.  The 
clinical impressions were chronic right leg pain 
presumptively on the basis of right hip disease; and no 
evidence of lumbar radiculopathy or evidence of peripheral 
neuropathy.  

At a VA orthopedic examination in March 1995, the clinical 
impressions were status post well-healed right hip fracture 
with abundant heterotopic ossification, decreased range of 
motion; right knee pain, possibly due to post-traumatic 
arthritis; and low back pain with peroneal nerve involvement.  
On neurological examination, the examiner noted lateral 
cutaneous femoral neuropathy in the right leg and chronic 
pain.  An electromyogram showed right lateral femoral 
cutaneous neuropathy with no evidence of lumbosacral 
radiculopathy.  

The veteran underwent a VA examination in June 1998.  He 
complained that he had pain in the right hip all the time and 
had to use a cane.  He took Motrin for the pain.  He was 
currently a construction supervisor but could not do any 
manual labor.  He complained of right low back pain and right 
foot numbness that was not in a dermatomal distribution.  The 
examiner stated that the veteran had a heterotopic 
ossification of the right hip, degenerative joint disease of 
the right hip, and chronic low back pain, which may be 
attributed to the decreased motion of the hip.  


II.  Analysis

A TRIU is assigned when the evidence shows that a veteran is 
precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience by reason of his service-connected disabilities.  
See 38 U.S.C.A. §§ 1155; 38 C.F.R. 3.340, 3.341, and 4.16(a) 
(1999).  There must be impairment of such degree that it is 
impossible for the average person with such disabilities to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340, 3.341, 4.16 (1999).  The central inquiry is "whether 
the veteran's service connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be 
given to the veteran's education, special training, and 
previous work experience, but not to his age or to the 
impairment caused by nonservice- connected disabilities.  See 
§§ 3.341, 4.16, 4.19 (1999); Van Hoose v. Brown, 4 Vet.App. 
361 (1993).  For the purposes of 38 C.F.R. 4.16(a), marginal 
employment shall not be considered substantially gainful 
employment.  "Marginal employment" generally shall be deemed 
to exist when the veteran's earned annual income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of Census, as the poverty threshold for one 
person.  

However, before the question of employability can be 
addressed, the claimant must meet the preliminary requirement 
of establishing that his service-connected disabilities 
satisfy the schedular criteria set forth in 38 C.F.R. § 
4.16(a) (1999).  Those criteria are met when one disability 
is ratable at 60 percent or more, or when two or more 
disabilities are ratable at 40 percent or more, with 
sufficient additional evidence to bring the combined rating 
to 70 percent or more.  The regulation specifies that 
disabilities resulting from a common etiology or a single 
accident will be considered as one disability for the purpose 
of meeting the 60 percent requirement.  

As a result of the further adjudications undertaken following 
the multiple Board remands, the veteran now has four service-
connected disabilities, including the right femoral neck 
fracture residuals, rated 30 percent disabling; the back 
disability rated 10 percent disabling; the right knee 
disorder rated 10 percent disabling; and multiple scars rated 
noncompensably disabling.  While all of the disabilities 
originated in a common injury and may thus be regarded as a 
single disability under § 4.16(a), they fall short of 
establishing the 60 percent minimum single rating for a TRIU.  
Since the threshold requirement for a TRIU is not met, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet. App 426 (1994).  It should be noted, however, that if 
the claim were considered on the merits, it would be highly 
relevant that the veteran is in fact employed and that his 
employment appears to be more than marginal.  

There is no dispute as to the facts by which this appeal is 
to be decided.  Since it is the law rather than the evidence 
which is dispositive, and the claim is found not to have 
legal merit, a determination as to whether the claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991) is not required.  Sabonis, Id.  

It should also be noted that the question of whether higher 
ratings for the service-connected disabilities or a TRIU is 
assignable on an extraschedular basis under 38 C.F.R. 
§ 3.321(b) has not been considered by the RO.  The Court has 
held that the Board does not have jurisdiction under 38 
C.F.R. § 3.321(b)(1) to assign an extraschedular rating in 
the first instance and that such a rating may be granted only 
by certain officials at the VA Central Office listed in the 
regulation, specifically the Under Secretary for Benefits 
(formerly the Chief Benefits Director) or the Director of the 
VA Compensation and Pension Service.  Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996).  The Court clarified in Bagwell v. 
Brown, 9 Vet. App. 337 (1996), that it did not read the 
regulation to preclude the Board from affirming an RO 
conclusion that a claim did not meet the criteria for 
submission to these Central Office officials pursuant to § 
3.321(b)(1) or from reaching such a conclusion on its own.  
In any event, on review of the medical evidence of record, it 
is clear that no facts suggesting an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization such as to render impractical the application 
of the regular schedular standards are present.  


ORDER

The appeal for a TRIU is denied.




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

